11 Wis. 2d 624 (1960)
ASLESON, Plaintiff and Respondent,
v.
HARDWARE DEALERS MUTUAL FIRE INSURANCE COMPANY, Defendant and Respondent: MILWAUKEE AUTOMOBILE MUTUAL INSURANCE COMPANY, Defendant and Appellant.
Supreme Court of Wisconsin.
November 1, 1960.
November 29, 1960.
*626 For the appellant there was a brief by Clifford & Fitzpatrick and James A. Fitzpatrick, all of Watertown, attorneys, and Denis J. Regan and John H. Regan, both of Milwaukee of counsel, and oral argument by James A. Fitzpatrick.
For the respondents there was a brief by Hart, Kraege, Jackman & Wightman of Madison, for the Hardware Dealers Mutual Fire Insurance Company, and Roberts, Boardman, Suhr, Bjork & Curry of Madison, for Adolph Asleson, and oral argument by W. L. Jackman and by Henry A. Field, Jr., of Madison.
BROADFOOT, J.
On the same date that this appeal was argued we announced our decisions in the cases of Klatt v. *627 Zera, ante, p. 415, 105 N. W. (2d) 776, and Mancheski v. Derwae, ante, p. 467, 105 N. W. (2d) 773. Although not identical, the provisions of the insurance policies here involved were substantially the same as those set out in the Klatt and Mancheski Cases, supra.
At the time of the accident, Richard Asleson was not driving an automobile described in either of said policies but was driving one owned by his brother-in-law. The arguments advanced upon this appeal by Milwaukee Automobile Mutual Insurance Company were substantially the same as those advanced in the Klatt Case, supra. The only distinction mentioned by the appellant was that its policy was issued to the plaintiff's wife. However, the provision covering the use of other automobiles specifically provided that it covered the spouse of the named insured if a resident of the same household. Plaintiff met this requirement.
This case is governed by our decisions mentioned above and we will not extend this opinion by repeating the arguments advanced and answering the same.
By the Court.Judgment affirmed.